Devin, J.
This appeal presents for review the ruling of the court below that, upon the facts stipulated and agreed by the parties, the property described is exempt from taxation by the town of Weaverville.
The statement of agreed facts contains this admission: “That the State of North Carolina is now the owner of said property, the same being held by the said State for the use and benefit of the World War Veterans Loan Fund.”' The title to the property was conveyed by deed to the State of North Carolina, and is now so held. The act of the General Assembly of North Carolina which created this fund and made *687provision for its administration (ch. 155, Public Laws of 1925) was considered by tbis Court in Hinton v. State Treasurer, 193 N. C., 496, 137 S. E., 669, and it was there beld, Clarlcson, J., speaking for tbe Court, that the act was for a public purpose of the State, and that the issue of the bonds of the State and the pledge of its taxing power therefor were constitutional and valid.
The Constitution of North Carolina contains this mandatory provision, Art. V, see. 5: “Property belonging to the State, or to municipal corporations, shall be exempt from taxation.”
The fund created and set apart by the State, under the Act of 1925, for the worthy purpose of assisting World War veterans in the acquisition of homes, belongs to the State. The mortgages and deeds of trust, representing loans made pursuant to the statute, belong to the State, and equally real property acquired by the State by reason of the foreclosure of one of its deeds of trust, and conveyed by deed to the State, belongs to the State, and therefore comes directly within the letter and the purpose of the constitutional prohibition against taxation of “property belonging to the State.” Whether the real property, the subject of this controversy, is used directly by the State, or the rents derived .therefrom are held and applied by the State as additions to the' State’s Yeteran Loan Fund, is immaterial since its use is exclusively for governmental purposes. The rents from such property, while owned by the State, would be in the same category with interest collected on outstanding loans.
In Andrews v. Clay County, 200 N. C., 280, 156 S. E., 855, Connor, J., writing the opinion of the Court, uses this language: “The provision in the first clause of section 5 of Article Y of the Constitution of North Carolina, by which property belonging to or owned by a municipal corporation, is exempt from taxation, is self-executing, and by its own force, without the aid of, legislation, exempts such property from taxation by the State or by the political subdivision of the State in which it is located, because of its ownership, and without regard to the purpose for which such property was acquired and held by the corporation. With respect to such property, when lawfully acquired and held by statutory authority, new or additional conditions cannot be imposed by the General Assembly as prerequisites for its exemption from taxation. 37 Cyc., p. 886. The language of the constitutional provision is so clear and unambiguous that there is no room for judicial construction. The fact that social, economic, and political conditions in this State have undergone great changes since the adoption of our present Constitution, resulting, in an enlargement of the functions of municipal corporations to meet the requirements of changed conditions, would not justify a construction of this provision which would in effect result in its amendment by the courts and not by the people.
*688“If required to adopt the construction of the sections of the machinery acts relied on by the defendants in the instant case, in support of their contention that by virtue of said sections property belonging to or owned by a municipal corporation is not exempt from taxation by the State or by the political subdivision of the State in which such property is located, unless such property is held wholly and exclusively for a public purpose, we should hold that said sections of the machinery acts, in so far as they have that effect, are unconstitutional and void.”
The facts upon which the decision of this Court in Board of Financial Control v. Henderson County, 208 N. C., 569, 181 S. E., 636, and Benson v. Johnston County, 209 N. C., 751, 185 S. E., 6, were based, are distinguishable from those in the case at bar. Chapter 445, Acts of 1933, sec. 2, and chapter 371, Acts of 1935, sec. 2 (codified in Michie’s North Carolina Code as section 7880 [2]), refer to inheritance and estate taxes imposed by the State.
In R. R. v. Comrs. of Carteret, 75 N. C., 474, cited by plaintiff, it was held that Art. V, sec. 5, of the Constitution did not exempt the physical property of the Atlantic and North Carolina Railroad Company from taxation, although the State of North' Carolina owned a majority of the capital stock of the corporation. The decision in that case was addressed to a question materially different from the one presented here.
In 101 A. L. R., 783, where the case of Board of Financial Control v. Henderson County, supra, is reported, will be found annotations collecting authorities from other jurisdictions on this subject.
"W"e conclude that the learned judge who heard this case below has correctly decided the question presented, and that the judgment must be
Affirmed.